BoardMáN, J.:
I concur in yielding to the earlier cases (11, 20 and 34 Barb.) cited above, one of which is a General Term decision, rather than a later Special Term decision, however well considered.
*521Of tbe executors named in Stephen Post’s will one, Abigail Post, is dead, as tbe court finds. Whether the other is dead or. living does not appear. Nor does it appear that either of them ever in any manner accepted the trust or attempted to discharge any duty under the will. I do not think they ever became, under the law, personal representatives of Stephen Post. If so, they were as much so without the will being proved or admitted to probate. So a foreclosure by advertisement, in ignorance of the existence of a will or of the executors therein named, would always be fatal to a sale when discovered.
It is found that Sarah E. Post, defendant, was the devisee (under some unknown conditions expressed in the will" which is not in the case) of her father’s land. Had there been executors or administrators a service of the notice upon them and a subsequent valid sale would have cut off her title as devisee under her father’s will. (Code, § 2395.) Why, as devisee, personally served with notice of the foreclosure, is she not as effectually cut off? Why, as to her title as devisee, is she not the personal representative of her father ? I shall not attempt to answer these questions, but leave them for consideration (if entitled to any) upon the new trial which my brethren think a necessity. I cannot concur in such necessity.
Judgment reversed, new trial granted, costs to abide event.